Citation Nr: 0810630	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1983 to April 1988.  
The veteran had National Guard duty thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In that rating decision, the RO denied 
service connection for a lumbosacral spine disability, right 
knee disability, left ankle disability, and a left shoulder 
disability.  The veteran's disagreement with this rating 
decision led to this appeal.

The veteran testified before a Decision Review Officer (DRO) 
in May 2004.  A copy of the transcript of this hearing has 
been associated with the claims file.

The appeal was previously before the Board in June 2006.  At 
that time, the Board denied the claims for service connection 
for the left ankle disability and the left shoulder 
disability.  The claims for service connection for the 
lumbosacral spine disability and the right knee disability 
were remanded for additional development.  Specifically, the 
RO was directed to issue the veteran an additional 
notification letter pursuant o the Veterans Claims Assistance 
Act of 2000 (VCAA) and to afford the veteran a VA 
examination.  This development was completed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In an October 2007 rating decision, the Appeals Management 
Center (AMC) granted service connection for degenerative disc 
and joint disease of the lumbar spine, assigning a 10 percent 
rating and an effective date in April 2002.  As the veteran 
has not appealed the rating or effective date assigned, this 
represents a complete grant of the veteran's appeal in regard 
to the claim for service connection for a lumbosacral spine 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, the only issue remaining on appeal is service 
connection for a right knee disability.

In a December 2007 supplemental statement of the case, the 
AMC continued the denial of service connection for the right 
knee disability.  The veteran was informed that he was given 
a 60 day period in which to make any comment he wished 
concerning the additional information, before the appeal was 
returned to the Board.  See 38 C.F.R. § 20.302.  Although the 
veteran was provided the opportunity to waive this 60 day 
period, he indicated that he had more information or evidence 
to submit and to wait the full 60 days before his appeal was 
returned to the Board.  The 60 days period has elapsed, 
however, without the veteran submitting additional 
information or evidence.  The Board will proceed with 
adjudication of the appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran sustained a right knee injury in November 
1986 while on active duty and he has a current diagnosis of a 
recurrent right knee strain; however, service examinations in 
1989 and 1990, dated in-between the knee injury and the onset 
of post-service knee symptoms, were normal and the only 
competent opinion that addresses the question of a nexus 
between a current right knee disability and the in-service 
injury weighs against the contended causal relationship.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
June 2006 Board remand, the veteran was issued an additional 
VCAA notification letter in January 2007.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran has been informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
the information and evidence the claimant is expected to 
provide; and to provide any evidence in his possession that 
pertains to the claim.  Further, the January 2007 
notification letter informed the veteran of how a disability 
rating and an effective date is established.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the December 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private and VA medical records, including an April 2007 VA 
examination obtained upon remand.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding the claimed 
nexus between the veteran's service and a current right knee 
disability.  Thus, there is no duty to provide another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) 
and (d) (2007).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guards for training purposes.  38 
C.F.R. § 3.6(c)(1) (2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2007).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a right knee disability that 
began during or as the result of service.  He specifically 
attributes his right knee disorder to an in-service injury.    

In an April 1984 service medical record, a clinician 
documented that the veteran sought treatment for a 
racquetball injury that occurred two or three weeks prior.  
Diagnosis was right knee strain.  A November 1986 service 
medical record indicates that the veteran sought treatment 
for a knee problem, after he said he heard a "crack".  
Diagnosis was a right knee medial collateral ligament (MCL) 
injury and the veteran was directed to stay away from sports 
for ten days that could further damage the ligament.

Review of medical records from his National Guard duty, 
including Reports of Medical Examination and Reports of 
Medical History completed in February 1989 and February 1990, 
do not document any complaint or diagnosis of a right knee 
disability.

The claims file includes medical records documenting 
treatment for the right knee in June 1990.  The claims file 
indicates that the veteran had crepitus.  There was 
throbbing, but minimal, pain.  A June 1990 X-ray revealed no 
evidence of intra-articular effusion, fracture or significant 
degenerative change.  A section of the treatment record 
labeled "diagnosis" notes right iliotibial band, but it is 
unclear whether this is an indication that the veteran was 
found to have iliotibial band syndrome or some other 
disability.  

In a February 2003 letter, the veteran's ex-wife wrote that 
she was married to the veteran while he was in service and 
that he experienced problems with his knee, but noted she did 
not remember his knee problems in as much detail as other 
disabilities.  She knew, however, that he sought help for the 
knee and was "plagued" by this injury for quite some time.

The veteran underwent a VA examination in April 2007.  The 
examiner noted review of the claims file and highlighted the 
veteran's treatment for a right knee injury, as documented in 
the service medical records.  The veteran gave a history of 
intermittent right knee pain since the in-service injury.  
The examiner also documented the veteran's recurrence of pain 
and crepitus in 1990, but noted that X-rays revealed no 
abnormalities.  

The veteran currently complained of once-a-month flare-ups.  
The examiner noted crepitus upon examination.  An X-ray taken 
at this time was read as negative.  The examiner found that 
the veteran had a recurrent right knee sprain.  

The examiner opened based on examination, review of the 
claims file, medical evidence submitted, and current medical 
literature, that the recurrent right knee sprain was less 
likely as not related to injuries occurred during service.  
The examiner noted as rationale for this opinion that the 
veteran developed a right knee sprain during service which 
resolved.  He found that there was no evidence of chronic 
right knee strain in service and no evidence of continuous 
treatment after service.

Analysis

The Board finds that service connection is not warranted for 
a right knee disability.  The service medical records show 
that he sustained a right knee injury in November 1986 while 
on active duty and he has a current diagnosis of a recurrent 
right knee strain.  However, the only competent opinion that 
addresses the question of a nexus between a current right 
knee disability and the in-service injury weighs against the 
contended causal relationship.  Specifically, after review of 
the claims file and examination of the veteran in April 2007, 
the examiner found that it was less likely as not that the 
veteran's current right knee disability was attributable to 
service.  The examiner provided a rationale for his opinion.  
There is no other medical evidence of record that contains an 
opinion regarding whether the veteran's current right knee 
disability began during or is otherwise attributable to 
service.

In addition to the service medical evidence of a right knee 
injury, the record contains medical evidence of treatment for 
right knee crepitus and pain in June 1990, just over 2 years 
after the veteran's discharge from active duty.  However, 
service examinations in 1989 and 1990, which were performed 
in-between the service knee injury and the onset of post-
service knee symptoms, were normal.  Moreover, there is no 
other medical documentation to support a finding that the 
veteran had continuity of symptomatology regarding his knee 
after June 1990.  See 38 C.F.R. § 3.303(b).  The next medical 
evidence documenting a right knee disability is the April 
2007 VA examination obtained upon remand, a gap of more than 
16 years.  To the extent that the veteran has contended that 
he has had continuity of symptomatology since service, the 
Board finds that evidence provided by these statements is 
outweighed by the gap in documentation of treatment for a 
right knee disability.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims); see also Buchanan v. Nicholson, supra.

Turning next to the lay statements of the veteran and his ex-
wife, the Board notes that, in Jandreau v. Nicholson, No. 
2007-4019 WL 1892301 Vet. App. July 3, 2007), the Federal 
Circuit Court determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although, in the Board's judgment, the veteran and his ex-
wife are competent to testify as to his experiencing symptoms 
such as knee pain, the Board finds they are not competent to 
diagnose a chronic knee disability.  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Accordingly, as to diagnosing a chronic 
right knee disability, the veteran and his ex-wife have not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to the 
diagnosis or medical causation of this disability.  
Therefore, their lay opinions do not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The undersigned has fully considered the veteran's 
contentions, including those set forth in writing.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

After consideration of the relevant lay and medical evidence 
of record, to include the competent nexus opinion, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a right 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).
ORDER

Service connection for a right knee disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


